J   -S07030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                 1    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

JOSE MANUEL RIVERA-VAZQUEZ

                          Appellant                    No. 1136 MDA 2016


             Appeal from the Judgment of Sentence June 10, 2016
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0001286-2016
                           CP-36-CR-0001287-2016
                           CP-36-CR-0003442-2015
                           CP-36-CR-0003451-2015
                           CP-36-CR-0005007-2015

BEFORE:     BOWES, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                             FILED APRIL 04, 2017

        Jose Rivera -Vazquez appeals from the judgment of sentence, entered

in   the Court of Common Pleas of Lancaster County, following his conviction

of rape -forcible compulsion, statutory sexual assault, aggravated indecent

assault, involuntary deviate sexual intercourse, corruption of minors and

various related charges. Counsel has filed   a   brief and   a   motion for leave to

withdraw in accordance with Anders v. California, 386 U.S. 738 (1969),

and    Commonwealth v. Santiago, 978 A.2d 349            (Pa. 2009).      After our

review, we grant counsel's petition for leave to withdraw and affirm Rivera-

Vasquez's judgment of sentence.
J   -S07030-17



        Pursuant to    a   negotiated plea agreement, the Honorable Dennis                E.

Reinaker sentenced Rivera -Vazquez to fifteen to forty years' imprisonment.'

No post -sentence     motions were filed. Diana          C.   Kelleher, Esquire, counsel for

Rivera -Vazquez, filed      a   notice of appeal, and, thereafter,          a   Statement of

Errors Complained of on Appeal pursuant to Pa.R.A.P. 1925(b), claiming that

Rivera-Vazquez's plea was unknowing and involuntary because he does not

speak or write English.         Rivera -Vazquez acknowledges this claim was not

raised in   a   post -sentence motion or in        a   motion to withdraw his plea. See

Rule 1925(b) Statement, at           1   n.1. However, Rivera -Vasquez asserts that he

asked plea counsel, Michael Marinaro, Esquire, to withdraw his plea, but plea

counsel did not do so.

        On December 19, 2016,             Attorney Kelleher filed    a   motion to withdraw

pursuant to Anders, supra, and Commonwealth v. Santiago, 978 A.2d

349 (Pa. 2009).

        Before addressing the merits of Rivera-Vazquez's underlying issue, we

must first pass on counsel's petition to withdraw. Commonwealth v.

Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en banc). Prior to
withdrawing as counsel on        a   direct appeal under Anders, counsel must file         a

brief that meets the requirements established by our Supreme Court in

Santiago. The brief must:


' At the guilty plea colloquy, the court informed Rivera -Vasquez that he
faced up to 344 years in prison and a maximum fine of $461,000.00.


                                              -2
J   -S07030-17


           (1) provide a summary of the procedural history and facts,
           with citations to the record; (2) refer to anything in the
           record that counsel believes arguably supports the appeal;
           (3) set forth counsel's conclusion that the appeal is
           frivolous; and (4) state counsel's reasons for concluding
           that the appeal is frivolous. Counsel should articulate the
           relevant facts of record, controlling case law, and/or
           statutes on point that have led to the conclusion that the
           appeal is frivolous.

Santiago, 978 A.2d at 361. Counsel must also provide the appellant with                      a

copy of the Anders brief, together with             a   letter that advises the appellant of

his or her right to   "(1) retain new counsel to pursue the appeal; (2) proceed
pro se on appeal; or (3) raise any points that the appellant deems worthy of

the court's attention in addition to the points raised by counsel in the

Anders brief."        Commonwealth v. Nischan, 928 A.2d 349, 353                          (Pa.

Super. 2007).

         Here, counsel has substantially complied with these requirements.

See Motion to Withdraw, 12/19/16; Letter to Defendant, 12/19/16; Anders

Brief, 12/19/16.      We therefore proceed to an independent review of the

record     to   determine   if,   in   fact,    Rivera-Vasquez's claim        is    frivolous.

Commonwealth v. Palm, 903 A.2d 1244, 1246                      (Pa. Super. 2006).

        The guilty plea/sentencing transcript indicates that Isabel Waplinger,

an interpreter, translated the proceedings from English into Spanish and

from     Spanish into    English during         the proceedings.         See N.T. Guilty

Plea/Sentencing, 6/10/16, at 2. The record, therefore, belies Rivera-

Vazquez's claim. Additionally, with respect to his claim that plea counsel did

not file   a    petition to withdraw the guilty plea, we point out that this

                                               -3
J   -S07030-17



challenge to counsel's ineffectiveness         is   not reviewable on direct appeal.

See Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002).                     Further,

there   is no   indication that Rivera -Vasquez waived his right to collateral relief.

See Commonwealth v. Barnett, 121 A.3d 534, 539 (Pa. Super. 2015)

("ineffectiveness claims cannot be addressed on direct appeal absent                a

waiver of PCRA rights").

        We agree with counsel that Rivera-Vasquez's claim is wholly frivolous.

Moreover, our independent review of the record has revealed no other

preserved issues of arguable merit. Accordingly, we affirm the judgment of

sentence and grant counsel's petition to withdraw granted.

        Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary


Date: 4/4/2017




                                          -4